BARRY, Judge,
dissenting in part.
I dissent only as to the dismissal of the claims against the defendant doctors.
There is no doubt that this three month old baby was subjected to extraordinary stress, i.e., multiple debilitating factors. Plaintiff established through his medical expert that the standard of care was breached.
More importantly, by cross examination of defendants’ experts, plaintiff proved that blood clotting (DIC) more likely than not occurred due to the four stresses which resulted in the amputation. The baby was not in a condition to undergo surgery.